NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-56570

                Plaintiff-Appellee,             D.C. No. 2:18-cv-01186-VAP-JEM

 v.
                                                MEMORANDUM*
GREGORY FRANK SPEROW,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

UNITED STATES OF AMERICA,                       No. 19-30035

                Plaintiff-Appellee,             D.C. No. 1:06-cr-00126-BLW-2

 v.
                                                MEMORANDUM
GREGORY FRANK SPEROW,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      In Appeal No. 18-56570, Gregory Frank Sperow appealed from the district

court’s dismissal of his motion for return of property under Federal Rule of

Criminal Procedure 41(g). In his reply brief, however, he requested to withdraw

the appeal. We treat this request as a motion for voluntary dismissal. So treated,

the motion is granted and this appeal is dismissed. See Fed. R. App. P. 42(b).

      In Appeal No. 19-30035, Sperow challenges the district court’s final order of

forfeiture for the Mount Pleasant property. The government contends that this

appeal is barred by a valid appeal waiver. We review de novo whether a defendant

has waived his right to appeal. See United States v. Harris, 628 F.3d 1203, 1205

(9th Cir. 2011). The terms of the appeal waiver in Sperow’s plea agreement

unambiguously encompass the claims raised in this appeal. See id. The record

belies Sperow’s contentions that the district court modified the terms of his plea

agreement to exclude the Mount Pleasant property from forfeiture and that the

government breached the plea agreement. The record further belies Sperow’s

contention that he “provided complete and truthful cooperation” sufficient to

trigger the government’s obligation not to seek final forfeiture of the Mount



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                          18-56570 & 19-30035
Pleasant property to the extent it was obtained through legitimate means.

Accordingly, we do not reach the merits of Sperow’s challenge to the district

court’s final order of forfeiture, but instead dismiss pursuant to the valid waiver.

See id. at 1207.

      Appeal Nos. 18-56570 & 19-30055: DISMISSED.




                                           3                          18-56570 & 19-30035